CONCUERING OPINION. OP
MR. JUSTICE WOLF.
I am of the opinion that two separate and distinct districts were created, for the reasons as set forth in the case of Ex parte Rivera, No. 77, in which a writ of habeas corpus was presented to me. It seems to me that, despite the reasoning of the court, its conclusion is in accord with my opinion. The Code of Civil Procedure contemplates a change of venue from one district to another district, not from one district court to another district court. This practice of transferring cases as between the two sections of the San Juan District Courts was, except for pending cases, definitely abolished by the law under discussion. A change of venue in general as well as in the Code of Civil Procedure means a transfer to the proper district.